Birdsong, Judge.
Moore appeals the grant of summary judgment to Drs. Reeves and Patton and Northside Anesthesiology Associates. The judgment was filed and entered June 12, 1979. On June 28,'Moore filed a motion for reconsideration which the trial court denied on July 27. Notice of. appeal in this case was not filed until August 13, more than thirty days after entry of judgment (Code § 6-803). The appeal is hereby dismissed as untimely. The motion for reconsideration did not extend the time allowed for filing notice of appeal. Fowler v. Lewis, 150 Ga. App. 174 (257 SE2d 21).

Appeal dismissed.


Deen, C. J., and Sognier, J., concur.